internal_revenue_service number info release date cc psi 1-genin-155251-01 dec uilc this responds to correspondence submitted on your behalf by requesting late s_corporation relief under sec_1362 of the internal_revenue_code and revproc_97_48 the information submitted explains that your corporation is seeking relief in order to make an election effective as of date in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the internal_revenue_service to update your account to reflect date as your s_corporation effective date if you fail to receive a letter confirming this action within days from the date of this letter please call our office please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48
